COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EX PARTE: VICTOR MANUEL                       §               No. 08-15-00189-CR
 MAGUREGUI,
                                               §                  Appeal from the
                      Appellant.
                                               §           County Criminal Court No. 2

                                               §             of El Paso County, Texas

                                               §               (TC# 20140C11398)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until June 30, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before June 30, 2016.

       IT IS SO ORDERED this 16th day of May, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.